DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22, 24 rejected under 35 U.S.C. 103 as being unpatentable over Schliwa et al (20160167784) in view of Roth (20130168496).
In regards to claim 22, Schliwa discloses an aircraft personal service unit configuration, comprising
: a personal service unit (Fig. 1 ref. 54); 
a bulkhead (ref. 2);
Schliwa Does not expressly discloses as taught by Roth: a transition end cap disposed on the bulkhead (Roth teaches an endcap Fig. 2a ref. 6 covering device/transition endcap between structures in an aircraft cabin); and a soft seal element for biasing the transition end cap against the personal service unit (ref. 8, [0030] “sealing element 8 consists of a rubbery-elastic material or a plastic with suitable rubbery-elastic properties” accordingly soft material);  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Schliwa with Roth by providing an end cap between the bulk and personal service unit in order to cover the gap between the two structures for aesthetics and to prevent passengers passing in the gap. 
Schliwa as combined further discloses:
wherein the transition end cap and the personal service unit are in sliding engagement with one another (Roth as seen in Fig. 2a ref. 6 not fastened to ref. 2 or ref. 3, [0011] “the relative movement between the two components may, on the one hand, be made possible in full measure”).

In regards to claim 24, Schliwa as combined discloses the aircraft personal service unit configuration of claim 22, wherein the soft seal element comprises a flexible material (Roth [0030] “sealing element 8 consists of a rubbery-elastic material or a plastic with suitable rubbery-elastic properties”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure cited on PTO 892. The cited references disclose different trim and gap fillers between panels on aircraft. The trim pieces have both a locking design or are abutting against the panels.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642